Citation Nr: 9930826	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  93-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for dysthymia claimed 
as secondary to the service-connected discoid lupus 
erythematosus (DLE).

2.  Entitlement to a disability rating greater than 10 
percent for DLE.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1978 to October 1981 
and from February 1983 to February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1992 and July 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The case returns to the Board following remands to the RO in 
November 1994 and September 1998.  

The issue of entitlement to an increased rating for DLE is 
addressed in the REMAND portion of the decision, below.  

The Board notes that the RO denied entitlement to a total 
disability rating based on individual unemployability in a 
February 1999 rating decision.  The veteran submitted a 
timely notice of disagreement in April 1999 and the RO issued 
a statement of the case.  There was no indication in the 
claims folder that the veteran has as yet perfected his 
appeal by submitting a substantive appeal.  Accordingly, that 
issue is not currently before the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran is service-connected for DLE.  

3.  There is an etiological relationship between the 
veteran's psychiatric disorder, repeatedly diagnosed as 
dysthymic disorder and dysmorphic disorder, and the service-
connected DLE.           
CONCLUSION OF LAW

The veteran's psychiatric disorder, with diagnoses including 
dysthymic disorder and dysmorphic disorder, is proximately 
due to or the result of the service-connected DLE.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A 
disability is also service connected if it is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

Considering the evidence of record and resolving doubt in the 
veteran's favor, the Board finds that the evidence supports 
entitlement to service connection for a psychiatric disorder 
as secondary to the service-connected DLE.  As early as 
January 1989, the veteran related having emotional upset and 
discomfort due to the DLE lesion.  The diagnosis by Syed A. 
Saboor, M.D., at that time included possible dysmorphophobia.  
Thereafter, the veteran consistently reported suffering from 
depression resulting from his perceptions of the DLE lesion.  
According to a December 1992 statement from a VA physician, 
assessment of the veteran indicated that his depression was 
closely connected to lupus, i.e. that he developed depression 
as a reaction to lupus.  Comments in a December 1995 
psychological evaluation by Robert M. Savage, M.D., stated 
that the veteran clearly met the criteria for a diagnosis of 
body dysmorphic disorder by his markedly excessive 
preoccupation with the actual physical defect resulting from 
discoid lupus.  It was also noted that he satisfied the 
criteria for major depressive disorder.  The January 1996 VA 
examiner offered a diagnosis of dysthymic disorder and 
related that the veteran's preoccupation with the lesion 
resulted in marked social and industrial impairment, adding 
that the depression was largely related to the lesion.  
Finally, the October 1998 VA examiner provided a diagnosis 
including dysmorphic disorder and dysthymic disorder.  In the 
addendum to the examination report, he indicated that the 
dysmorphic disorder was secondary to the DLE.  Resolving any 
doubt in the veteran's favor, the Board finds this evidence 
sufficient to warrant secondary service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

The Board acknowledges that the veteran has a history of 
polysubstance abuse, apparently in remission at the present 
time.  However, none of the medical evidence suggests that 
the recurrent depressive symptoms shown of record are caused 
by substance abuse.  In fact, the veteran has asserted that 
he used drugs and alcohol to self-medicate for depression.  
The record reveals no medical opinion that questions of 
opposes that assertion.  

In summary, the Board finds that the evidence supports 
entitlement to service connection for a psychiatric disorder, 
diagnosed as dysthymic disorder and dysmorphic disorder, as 
secondary to the service-connected DLE.  38 U.S.C.A. §§ 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.    

ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for 
dysthymia as secondary to the service-connected DLE is 
granted.  


REMAND

The Board's September 1998 remand concluded that the issue of 
entitlement to an increased rating was in appellate status 
and properly before the Board.  The Board instructed the RO 
to complete specified development as part of its duty to 
assist the veteran set forth in law and regulation.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id. 

A review of the claims folder reveals that neither the 
instructed development nor a readjudication of the issue was 
accomplished.  Work product in the claims folder dated in 
February 1999 indicated that the Board's determination was 
incorrect because the veteran had not in fact perfected his 
appeal and the issue of an increased rating had not been 
certified to the Board.   

With all due respect to the RO, the Board does not concur in 
its assessment of the Board's findings.  First, a review of 
the claims folder shows that the veteran in fact timely 
perfected his appeal.  Appellate review is initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case has been furnished.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  The RO notified 
the veteran of the denial of his claim for an increase in 
July 1997, although the documents in the claims folder 
indicated that the notification was mistakenly provided by 
way of a supplemental statement of the case.  However, the 
veteran submitted a communication in August 1997 indicating 
his disagreement with that denial that, in the Board's 
judgment, satisfies the criteria for a notice of 
disagreement.  38 C.F.R. § 20.201.  The RO provided a 
statement of the case in March 1998.  Thereafter, in March 
1998, the veteran submitted a VA Form 9 that expressed 
continued disagreement with the denied increase.  Although 
the chronology and rationale was not set forth in the 
previous remand, the Board again finds that the veteran had 
perfected his appeal and that the issue was properly before 
the Board.  Second, the certification of an appeal by the RO 
to the Board is for administrative purposes only and does not 
serve to either confer or deprive the Board of jurisdiction 
over an issue.  38 C.F.R. § 19.35.    

Although a review of the claims folder reveals that the RO 
did not complete the development as requested and did not 
readjudicate the veteran's claim, it appears the appropriate 
records are contained within the records secured from the 
Social Security Administration.  Therefore, the Board finds 
that, with respect to securing the VA records, the remand 
requirements are substantially satisfied.  However, the RO 
failed to readjudicate the claim as required by the previous 
remand.  Thus, the case must be remanded for additional 
action.    

Accordingly, with respect to this issue, the case is REMANDED 
to the RO for the following action:

The RO should readjudicate the veteran's 
claim of entitlement to a disability 
rating greater than 10 percent for DLE.  
If the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.      

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

